DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4 and 9 - 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beeker et al. (U.S. Patent Publication No. 2013/0194134).
Regarding claim 1, in Figure 9, Beeker discloses a phased array antenna system, comprising: a first portion (992-1) carrying an antenna lattice including a plurality of antenna elements (212, paragraph [0100]), wherein the plurality of antenna elements are arranged in a first configuration (Figure 9); and a second portion (998-1) carrying a beamformer lattice including a plurality of beamformer elements (106-H-1, 106-V-1, paragraph [0101]), wherein the plurality of beamformer elements are arranged in a second configuration different from the first configuration (Figure 9), wherein each of the plurality of antenna elements are electrically coupled to one of the plurality of beamformer elements (via 994-1, 996-1; paragraph [0101]), wherein the first and second portions define at least a portion of a carrier (994-1, 996-1) having a first side (top side of 994-1, 996-1) facing in a first direction and a second side (bottom side of 994-1, 996-1) facing in a second direction away from the first direction, and wherein the antenna lattice is on the first side of the carrier and the beamformer lattice is on the second side of the carrier (Figure 9).
Regarding claim 2, Beeker discloses wherein at least one of the plurality of antenna elements is laterally spaced from a corresponding one of the plurality of beamformer elements (Figure 9).
Regarding claim 3, Beeker discloses wherein the first configuration is a space tapered configuration (Figure 9).
Regarding claim 4, Beeker discloses wherein the second configuration may be an organized or evenly spaced configuration (Figure 9).
Regarding claim 9, Beeker discloses wherein the antenna elements and the beamformer elements are in a 1:1 ratio (Figure 9).
Regarding claim 10, Beeker discloses wherein the antenna elements and the beamformer elements are in a greater than 1:1 ratio (Figure 9).
Regarding claim 11, Beeker discloses wherein the first and second portions are first and second layers (Figure 9).
Regarding claim 12, Beeker discloses a third layer disposed between the first portion and the second portion carrying at least a portion of a mapping including a first plurality of mapping traces on a first surface on the third portion, wherein at least some of the first plurality of mapping traces provide at least a portion of the electrical connection between the plurality of antenna elements and the plurality of beamformer elements (Figure 9).
Regarding claim 13, Beeker discloses wherein the first, second, and third layers are discrete PCB layers in a PCB stack (Figure 9).
Regarding claim 14, Beeker discloses wherein at least one of the first, second, and third layers includes a plurality of sub-layers forming the layer (Figure 9).
Regarding claim 15, Beeker discloses a first plurality of vias through the first, second, and/or third layers, each via of the first plurality of vias connecting one of the plurality of antenna elements or one of the plurality of beamformer elements to one of the first plurality of mapping traces (Figure 9).
Regarding claim 16, Beeker discloses wherein the first plurality of mapping traces are equidistant in length for RF signal propagation (Figure 9).
Regarding claim 17, Beeker discloses wherein the first plurality of mapping traces do not cross each other on the first surface (Figure 9).
Regarding claim 18, Beeker discloses wherein the third layer includes a plurality of sub-layers disposed between the first layer and the second layer, wherein at least two sub-layers carrying at least a portion of the mapping including the first plurality of mapping traces on the first surface in a first sub-layer and the second plurality of mapping traces on a second surface in a second sub-layer, wherein at least some of the first and second plurality of mapping traces provide at least a portion of the electrical connection between the plurality of antenna elements and the plurality of beamformer elements (Figure 9).
Regarding claim 19, Beeker discloses a second plurality of vias through at least one of the first, second, and third layers, each via of the second plurality of vias connecting one of the first plurality of mapping traces to one of the second plurality of mapping traces (Figure 9).
Regarding claim 20, Beeker discloses a second plurality of vias through the first, second, and third layers, each via of the second plurality of vias connecting one of the plurality of antenna elements or one of the plurality of beamformer elements to one of the second plurality of mapping traces (Figure 9).
Regarding claim 21, Beeker discloses wherein the first and second pluralities of mapping traces in the same plane do not cross each other (Figure 9).
Regarding claim 22, Beeker discloses wherein the first plurality of mapping traces in the first layer and the second plurality of mapping traces in the second layer cross a line extending normal to the first and second layers (Figure 9).
Regarding claim 23, Beeker discloses wherein the second plurality of mapping traces are equidistant in length for RF signal propagation (Figure 9).
Regarding claim 24, Beeker discloses wherein the antenna lattice includes a first plurality of antenna elements configured for operating at a first value of a parameter and a second plurality of antenna elements configured for operating at a second value of a parameter (Figure 9).
Regarding claim 25, Beeker discloses wherein a third layer includes at least first and second sub-layers disposed between the first layer and the second layer, wherein a first plurality of mapping traces in at least a first sublayer is electrically coupled to the first plurality of antenna elements, and wherein a second plurality of mapping traces in at least a second sublayer is electrically coupled to the second plurality of antenna elements (Figure 9).
Regarding claim 26, Beeker discloses a first plurality of vias through the first, second, and/or third layers, each via of the first plurality of vias connecting one of the plurality of antenna elements or one of the plurality of beamformer elements to one of the first plurality of mapping traces (Figure 9).
Regarding claim 27, Beeker discloses wherein the first plurality of mapping traces in at least first and third sub-layers are electrically coupled to the first plurality of antenna elements, and wherein the second plurality of mapping traces in at least second and fourth sub-layers are electrically coupled to the second plurality of antenna elements (Figure 9).
Regarding claim 28, Beeker discloses a second plurality of vias through the third layer, each via of the second plurality of vias electrically coupling at least some of the first plurality of mapping traces with at least some of a third plurality of mapping traces or at least some of the second plurality of mapping traces with at least some of a fourth plurality of mapping traces (Figure 9). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847